Title: 17 August., 17 August 1776
From: Adams, John,Continental Congress, Board of War,Continental Congress
To: 


       
       17 August. The congress resolved that Gustavus Risberg be appointed an assistant to Clement Biddle, deputy quartermaster general to the Flying Camp (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:665–666; Note: Several other resolutions immediately following concerning the exchange of prisoners, troops raised in Maryland, and supplies requested by General Mercer may have proceeded from the same report).
      